ORDER
This case came before the court for oral argument December 8,1993, on the appeal of P.T.D. Realty, Inc., (plaintiff) following the affirmation by the Superior Court of a decision by the Rhode Island Commission for Human Rights (Commission) against the plaintiffs subsidiary, Buy Rite Real Estate and its agent Bernardo Gemme. Dr. William T. Fennessee (defendant) initiated the petition before the Commission.
The method by which an aggrieved party may seek review in this court of a decision of an administrative agency is set forth in G.L. 1956 (1988 Reenactment) § 42-35-16. That section provides that an aggrieved party may within twenty days “petition the supreme *732court of the State of Rhode Island for a writ of certiorari to review any questions of law.” (Emphasis added.)
In Rebello v. Registry of Motor Vehicles, 104 R.I. 518, 519, 247 A.2d 311, 312 (1968), this court ruled that certiorari shall be the only procedure by which a Superior Court judgment may be reviewed in cases arising under the Administrative Procedures Act, chapter 354 of title 42.
Consequently, the plaintiffs appeal is improperly before this court. The appeal is dismissed without prejudice in the event that the plaintiff may choose to file a petition for writ of certiorari pursuant to law.